Citation Nr: 0423701	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-05 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which assigned a 10 percent rating for 
PTSD, effective March 14, 1995, after granting service 
connection.  In a September 1996 rating decision, the RO 
increased the evaluation to 30 percent, from the effective 
date of service connection.  As this does not represent the 
highest possible rating available under the rating schedule 
for the disability, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board also notes that the veteran has filed a claim for 
an increased rating for his service-connected residuals of a 
right shoulder injury.  The RO has initiated development 
respect to this matter and it remains under the RO's 
jurisdiction.


REMAND

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Although the RO has attempted to comply with the notification 
requirements of the VCAA and the implementing regulations, it 
has inappropriately informed the veteran that evidence 
showing that his PTSD has increased in severity is required 
to substantiate the claim for a higher initial evaluation for 
PTSD.  It should have informed him that medical or other 
evidence showing that the disability most nearly approximates 
the criteria for the evaluation sought is required to 
substantiate the claim.  

The Board also notes that the veteran underwent a VA 
psychiatric examination in June 2003 pursuant to the instant 
claim.  However, the report of this examination notes that 
the claims folder was not available for the examiner's 
review.  In this regard, the veteran's service representative 
has requested that the case be remanded for a new examination 
in order for the examiner to review the claims folder 
contemporaneous with the exam.  The Board agrees that VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the appellant submit should submit 
any pertinent evidence in his possession 
and medical evidence.  In addition, he 
should be informed that he should either 
submit or provide the information and 
authorization necessary for the RO to 
obtain any medical records, not already 
of record, pertaining to treatment or 
evaluation of his PTSD during the period 
of this claim.  

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  If the RO is unable to 
obtain any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence. 

3.  Then, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected psychiatric 
disability. 

In addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all of the relevant evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


